DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the update transactions" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the complete response transaction”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 10097467) in view of Dutta (US 20200120020).
Regarding claim 1, Singh teaches at least one ingress port (Fig. 6, interface port 606) for receiving the transaction (Fig. 6, packets 604); a plurality of egress ports for sending updated transactions to the plurality of interfaces (Fig. 6, interface 624 - 626, 628, 630); 
a route computation module for determining route information for each interface of the plurality of interfaces that will receive the transaction (Fig. 9, Fig. 8, A routing table can include a plurality of routes, each route corresponding to a respective egress interface); and 
Singh, however, does not teach the transaction from the master, transactions are sent to each of the plurality of slaves, … a transform module that changes a route field of the transaction using the computed route information to produce the update transactions, wherein the updated transactions are sent to each of the plurality of slaves through the respective egress port of the plurality of egress ports that is communicatively connected to each slave that should receive the transaction. Dutta teaches a master (Fig. 1, Source Router), wherein the master generates at least one transaction; a plurality of slaves (Fig. 1, 111-4…, and 111-7). Dutta further teaches [0005] modifying respective headers of the replicated label switched packets to provide a set of modified label switched packets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Dutta in order to support stateless multicast in label switched packet networks (Abstract and [0030], Dutta).
Regarding claim 2, Singh teaches the route computation module performs route table lookup (Fig. 9, Fig. 8, A routing table can include a plurality of routes, each route corresponding to a respective egress interface).
Regarding claim 6, Singh does not teach wherein the updated transaction are transformed duplicate transactions generated by the transform module performing a function on the transaction and wherein each of the transformed duplicate transactions are sent through one egress port of the plurality of egress ports. Dutta teaches [0005] modifying respective headers of the replicated label switched packets to provide a set of modified label switched packets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Dutta in order to support stateless multicast in label switched packet networks (Abstract and [0030], Dutta).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 10097467) modified by Dutta (US 20200120020), and further in view of PARK et al. (US 20220070090).
Regarding claim 3, neither Singh nor Dutta teaches wherein the route computation module performs port table lookup. PARK teaches [0076] egress port Match Action Table. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with PARK in order to implement various network functions with software rather than being dependent upon a vendor ([0004], PARK).

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 10097467) modified by Dutta (US 20200120020), and further in view of Jiang et al. (US 10708167).
Regarding claim 4, neither Singh nor Dutta teaches the route computation module performs source path route table lookup. Jiang teaches, col. 3 line 60, creating, by the source node, a routing table entry according to an address of a next hop node and an outbound interface of the source address on the first path. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Jiang in order to improve adaptability of the routing table (Col. 3 line 24, Jiang).
Regarding claim 5, neither Singh nor Dutta teaches a response ingress port for receiving a response packet the response packet that includes the master's identification. Jiang teaches Fig. 5, Step 305: Send the first response packet along the second path until the first response packet reaches the source node. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Jiang in order to improve adaptability of the routing table (Col. 3 line 24, Jiang).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 10097467) modified by Dutta (US 20200120020), and further in view of Olson et al. (US 20210258252).
Regarding claim 7, neither Singh nor Dutta teaches a buffer in communication with the ingress port and the plurality of egress ports, wherein the buffer stores data when there is backpressure on any egress port of the plurality of egress ports. Olson teaches [0041] select an egress port of the plurality of potential egress ports based on congestion of the corresponding buffers coupled to the ingress port and to each of the plurality of potential egress ports, and place the packet into the corresponding buffer coupled to the ingress port and the selected egress port. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Olson in order to improve overall system behavior ([0002], Olson).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20200120020) in view of Singh (US 10097467).
Regarding claim 9, Dutta teaches a master (Fig. 1, Source Router), wherein the master generates at least one transaction; a plurality of targets (Fig. 1, 111-4…, and 111-7), wherein the plurality of targets receive and service the transaction; wherein at least one broadcast switch of the plurality of broadcast switches is in communication with the master and in communication with a set of the plurality of targets (Fig. 1, 111-4…, and 111-7). Dutta, however, does not teach a network-on-chip (NoC), wherein the NoC includes a plurality of broadcast switches, each of the plurality of broadcast switches having: at least one ingress port; and a plurality of egress ports. Singh teaches Fig. 16, network device 1600, described above, may be implemented as discrete components, as a System on a Chip. Singh further teaches Col. 6 line 65, broadcast/multicast forwarding to a host CPU for the switch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Singh in order to have improvement in the field of network devices (BACKGROUND, Singh).
Regarding claim 10, Dutta teaches a transform module that performs a function on the transaction to generate a plurality of transformed duplicate transactions and each of the plurality of transformed duplicate transactions are sent through one egress port of the plurality of egress ports ([0005] modifying respective headers of the replicated label switched packets to provide a set of modified label switched packets).
Regarding claim 11, Dutta does not teach a control module analyzes a control of the transaction and determines to which of the plurality of egress ports the transaction is duplicated. Singh teaches col. 2 line 43, Routing can include selection of an egress interface or other egress avenue based on IP address information in a header and/or footer of an encapsulated network packet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Singh in order to have improvement in the field of network devices (BACKGROUND, Singh). 
However, neither Dutta nor Singh expressly teaches a control bit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a control bit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20200120020) modified by Singh (US 10097467), and further in view of Olson et al. (US 20210258252).
Regarding claim 13, Neither Dutta nor Singh teaches the at least one broadcast switch includes a buffer that stores data when there is backpressure on any given egress port of the plurality of egress ports. Olson teaches [0041] select an egress port of the plurality of potential egress ports based on congestion of the corresponding buffers coupled to the ingress port and to each of the plurality of potential egress ports, and place the packet into the corresponding buffer coupled to the ingress port and the selected egress port. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Olson in order to improve overall system behavior ([0002], Olson).
Regarding claim 14, Singh teaches at least one of the plurality of broadcast switches includes a control module that analyzes a control of the transaction and determines to which of the plurality of egress ports the transaction is duplicated (col. 2 line 43, Routing can include selection of an egress interface or other egress avenue based on IP address information in a header and/or footer of an encapsulated network packet). 
However, none of Dutta, Singh, and Olson expressly teaches a control bit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a control bit, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20200120020) modified by Singh (US 10097467), and further in view of Jiang et al. (US 10708167).
Regarding claim 15, neither Dutta nor Singh teaches a plurality of response ingress ports that receive response transactions and the response transactions are combined to form a complete response transaction. Jiang teaches Fig. 5, Step 305: Send the first response packet along the second path until the first response packet reaches the source node. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Jiang in order to improve adaptability of the routing table (Col. 3 line 24, Jiang).
Regarding claim 16, neither Dutta nor Singh teaches at least response egress port for sending the complete response transaction. Jiang teaches Fig. 5, Step Step 304: Generate a first response packet, where the first response packet includes the second path. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Jiang in order to improve adaptability of the routing table (Col. 3 line 24, Jiang).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filsfils et al. (US 20190104058) [0057] updating a segment routing header of a segment routing packet, and [0030] to process (e.g., forward, send, manipulate, modify, change, drop, copy, duplicate, receive) corresponding packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467